Citation Nr: 0324661	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  98-03 802A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a right knee disorder.

2.  Entitlement to service connection for laryngitis.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (the RO).  

Procedural history

The veteran served on active duty from October 1950 to 
September 1952.

In a December 1999 decision, the Board denied the veteran's 
claims of entitlement to service connection for a right knee 
disorder and for laryngitis.  In June 2001, the veteran again 
filed claims of entitlement to service connection for a right 
knee disorder and for laryngitis.  In an October 2001 rating 
decision, the RO denied the claims.  

Following the October 2001 rating decision, the RO mistakenly 
issued a supplemental statement of the case (SSOC) concerning 
these two issues, even though there was no appeal pending at 
that time.  The RO subsequently noted this error in the 
claims file; however, in February 2002, upon receipt of 
additional evidence, the RO again erroneously issued another 
SSOC.  

In June 2002, the veteran's representative, apparently 
believing the issues to be on appeal, submitted a VA Form 646 
to the RO, which in essence indicated disagreement with the 
RO's recent denials of the veteran's claims.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.201, 20.302 (2002).  The 
claims file was then sent to the Board.  

In August 2002, the Board remanded these issues.  The Board 
pointed out that due to procedural errors on the part of the 
RO, no appeal had then been perfected, but that the June 2002 
VA Form 646 constituted an effective notice of disagreement 
with the RO denial of entitlement to service connection for a 
right knee disorder and for laryngitis.  The Board requested 
that a statement of the case (SOC) be issued in compliance 
with the provisions of Manlincon v. West, 12 Vet. App. 238, 
240-241 (1999).  In October 2002, a SOC was issued by the RO, 
and in November 2002, an appeal as to these two issues was 
perfected with the timely submission of the veteran's 
substantive appeal (VA Form 9).  

The veteran presented personal testimony before a Decision 
Review Officer in January 2003.  The transcript of that 
hearing is of record and has been considered by the Board.

Issues not on appeal

In August 2002, the Board also remanded the issue of 
entitlement to service connection for gastroesophageal reflux 
disease (GERD).  The veteran perfected an appeal as to that 
issue.  However, in a letter dated January 2003, the veteran 
withdrew his appeal.  Thus, that issue is no longer in 
appellate status.  See 38 C.F.R. § 20.204(c) (2002).

The Board also observes that the issue of entitlement to 
service connection for frostbite was denied in February 2000 
and in October 2001.  Those denials were not appealed.  In 
addition, service connection was granted for hearing loss in 
December 2002 and for tinnitus in April 2003.  Disability 
ratings of 0 percent and 10 percent respectively were 
assigned.  The veteran has not appealed those decisions.  

The Board notes that in the April 2003 SSOC, the RO for the 
first time adjudicated the issue of entitlement to service 
connection for a right knee disorder as secondary to the 
service connected left knee disorder.  The Board finds that 
the claim for service connection on a secondary basis is a 
new claim, that is, a separate and distinct claim from the 
earlier claim for direct service connection for a right knee 
disorder.  The April 2003 denial of service connection on a 
secondary basis has not been appealed.  

The Board is aware of the holding of the United States Court 
of Appeals for Veterans Claims (the Court) in Ashford v. 
Brown, 10 Vet. App. 120 (1997) that simply putting forward a 
new etiological theory of entitlement does not constitute a 
new claim.  However, in Ashford, the Court also found that a 
latter claim, asserting rights which did not exist at the 
time of the first claim, is necessarily a different claim.  
Here, the underlying right to service connection for the 
right knee, as secondary to the left knee, did not exist at 
the time of the appealed October 2001 decision, as service 
connection was not then in effect for the left knee.  

Further, in Ephraim v. Brown, 82 F.3d. 399 (Fed. Cir. 1996), 
the United States Court of Appeals for the Federal Circuit 
held that, where there was no indication that a specific 
claim was before the RO at the time of its initial 
determination, the notice of disagreement as to that 
determination can not and does not comprehend such a claim.  
Here, it is clear that the question of entitlement to service 
connection on a secondary basis was not considered by the RO 
in October 2001 because the predicate left knee condition was 
not service connected at that time.  Accordingly, the June 
2002 notice of disagreement did not apply to the issue of 
secondary service connection.  That issue has not been 
appealed and is therefore not before the Board.  Should the 
veteran wish to appeal the RO's April 2003 determination that 
service connection is not warranted on a secondary basis, a 
separate notice of disagreement should be submitted to the 
RO.

Finally, the veteran perfected an appeal as to the RO's 
October 2001 denial of service connection for a left knee 
disorder.  In January 2003, the claim was granted and a 30 
percent disability rating was awarded.  The veteran has not 
appealed that decision, and accordingly it will be addressed 
no further in this decision.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997) [where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second Notice of Disagreement must thereafter be timely filed 
to initiate appellate review of the claim concerning the 
compensation level assigned for the disability].




FINDINGS OF FACT

1.  In an unappealed December 1999 decision, the Board denied 
service connection for a right knee disorder. 

2.  The evidence associated with the claims file subsequent 
to the December 1999 decision is not new and is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.

3.  Competent medical evidence does not support a finding 
that the veteran's claimed laryngitis is causally related to 
his military service or any incident thereof.


CONCLUSIONS OF LAW

1.  The Board's December 1999 decision denying service 
connection for a right knee disorder is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1100 (2002).

2.  Since the Board's December 1999 decision, new and 
material evidence has not been received, and so the veteran's 
claim of entitlement to service connection for a right knee 
disorder is not reopened.  38 U.S.C.A. §§ 5108 (West 2002); 
38 C.F.R. §§ 3.156 (2001).

3.  Laryngitis was not incurred as a result of the veteran's 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen a claim of entitlement to service 
connection for a right knee disorder, which was denied by the 
Board in December 1999.  He also seeks entitlement to service 
connection for laryngitis.


Preliminary considerations

As an initial matter, the Board again notes, as it did in the 
Introduction, that it denied the veteran's claims in December 
1999.  The subsequent procedural history as to these two 
issues has been virtually identical.  The Board therefore 
believes that an explanation is in order as to why the issue 
on entitlement to service connection for a right knee 
disorder is being addressed with regard to the finality of 
the Board's previous decision while the issue of entitlement 
to service connection for laryngitis is not. 

Although its December 1999 decision included a denial on the 
merits as to the veteran's claim of entitlement to service 
connection for a right knee disorder, the claim of 
entitlement to service connection for laryngitis was denied 
on the basis that the claim was not well grounded.  

As will be discussed in more detail below, the subsequently 
enacted Veterans Claims Assistance Act of 2000 (VCAA) 
eliminated the requirement that a claim be well grounded 
before the duty to assist a claimant commences.  In a 
precedent opinion, the General Counsel of VA held that 
readjudication of claims previously denied as not well 
grounded should be by the agency of original jurisdiction (in 
this case, the RO) in the first instance.  See VAOPGCPREC 03-
2001.  A decision by the chief law officer of the Department 
is binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Accordingly, the present appeal involves a request to reopen 
the previously denied claim of entitlement to service 
connection for a right knee disorder.  Since the Board's 
December 1999 decision with respect to laryngitis amounts to 
a nullity, the matter of the veteran's subsequent submission 
of new and material evidence need not be considered.  This 
clearly does not prejudice the veteran. 

In October 2001, the RO denied both claims on the merits, 
although it did not explicitly reopen the right knee claim 
and in fact found that no new evidence had been submitted 
since the last decision.  Although the RO reopened the right 
knee claim and adjudicated it on the merits, the Board must 
first examine whether the claim should be reopened.  This is 
significant to the Board because the preliminary question of 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, applicable to only 
one claim in the instant case, the implementing regulations 
are also effective November 9, 2000.  The provisions of the 
VCAA and the implementing regulations are, applicable to that 
extent.  See Holliday v. Principi, 14 Vet. App. 282-83 (2001) 
[the Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim].

However, the VCAA appears to have left intact the requirement 
that a veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceeding to 
evaluate the merits of that claim.  It is specifically noted 
that nothing in the VCAA shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) 
(West 2002).  

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (2002).

The Board has carefully considered the provisions of the VCAA 
and its implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

The former well grounded claim requirement 

As noted above, the well grounded claim requirement which was 
formerly part of the statute was eliminated by the VCAA.  The 
VCAA eliminated the concept of a well grounded claim, and 
superseded the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. (2000) (per curiam), in which the Court held that 
VA could not assist in the development of a claim that was 
not well grounded.  As explained above, the Board's December 
1999 decision which determined that the veteran's claim of 
entitlement to service connection laryngitis was not well 
grounded has been rendered void for that reason.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

After the veteran again filed a claim in June 2001, the RO 
initially denied the veteran's claim of entitlement to 
service connection for laryngitis by finding that the claim 
was not well grounded.  After notifying the veteran of the 
evidence needed to substantiate his claim, in the October 
2001 rating decision, the RO denied service connection for 
laryngitis based on the substantive merits of the claim.  
Thus, any procedural defect contained in past RO 
adjudications which applied the now obsolete well 
groundedness standard has since been rectified.  The veteran 
was given the opportunity to submit evidence and arguments in 
response.  The Board finds, therefore, that it can consider 
the substance of the veteran's appeal without prejudice to 
him.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.   

The Board will apply the current standard of review in 
evaluating the veteran's laryngitis claim below.  The right 
knee claim will be evaluated under laws pertaining to 
finality and new and material evidence, explained below.



Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Board observes that the veteran was notified by the 
October 2001 rating decision, by the October 2002 SOC, and by 
the February and April 2003 SSOCs of the pertinent law and 
regulations and of the need to submit additional evidence on 
his claims.  Most significantly, letters were sent to the 
veteran in June and October 2001, with copies to his then 
representative, which specifically referenced the VCAA.  
Crucially, the veteran was informed by means of these letters 
as to what evidence he was required to provide and what 
evidence VA would attempt to obtain on his behalf.  The 
letters explained that VA would obtain government records and 
would make reasonable efforts to help him get other relevant 
evidence, such as private medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The Board notes that, even though the letters 
requested a response within 60 days, they also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b).  The one year period has since elapsed. 



Duty to assist 

With respect to the issue of entitlement to service 
connection for a right knee disability, as alluded to above, 
under the VCAA VA's statutory duty to assist a claimant in 
the development of a previously finally denied claim does not 
attach until the claim has been reopened based on the 
submission of new and material evidence.   However, the issue 
of entitlement to service connection for laryngitis does not 
involve the question of reopening, and the Board will 
therefore address the duty to assist with respect to that 
issue.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, in response to the June 2001 request for 
evidence, the veteran identified his service medical records 
as supporting his claim.  Those records were obtained by the 
RO.  The veteran also identified treatment by a Dr. G. for 
the period 1953-54, and Dr. O for the period from 1980 to 
present.  The RO requested those records, but was informed 
that by Dr. G. and Dr. O, that they no longer had those 
records.  The veteran also identified records of treatment 
for his throat during the same period, but he could not 
remember the doctor's name.  In November 2001, the veteran 
stated that Dr. G. was deceased.  The RO obtained the 
veteran's VA outpatient treatment records, and the veteran 
was afforded VA medical examinations in August 1997 and 
February 2003.  

There is no indication that there exists any evidence which 
has a bearing on this case which has not been obtained.  
Although the veteran stated in his November 2002 VA Form 9 
that his service medical records were destroyed in the fire 
at the National Personnel Records Center, in fact his service 
medical records were obtained and considered by the RO, and 
are currently of record.  In June 2001, the veteran stated 
that he had no further evidence to submit or for VA to 
obtain, medical or otherwise, and that he wanted to have his 
claim considered with the evidence already of record. 

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  The veteran 
was informed of his right to a hearing and was presented 
several options for presenting personal testimony.  He 
requested to appear before a Member of the Board in July 
2002, and a hearing was scheduled.  In August 2002, he stated 
that he could not afford to travel to DC for the hearing.  
He indicated in his November 2002 VA Form 9 that he wanted a 
BVA Travel Board hearing.  However, in a statement received 
in December 2002, the veteran requested a hearing before the 
RO in lieu of a hearing before a Member of the Board.  The 
veteran was afforded a personal hearing before RO personnel 
in January 2003, the transcript of which is of record.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision.   



1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a right knee disorder.

As discussed above, the veteran's claim of entitlement to 
service connection for a right knee disorder was denied by 
the Board on the merits in December 1999.  The veteran now 
seeks to reopen the claim.

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2002); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2002); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).


In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

When a chronic disease is shown in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2002). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic.".  If the chronicity provision is not applicable, a 
claim may still be substantiated if (1) the condition is 
noted during service, (2) continuity of symptomatology is 
demonstrated thereafter, and 
(3) competent evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1103 (2002).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [to be codified at 
38 C.F.R. § 3.156(a)].  Because the veteran filed his claim 
prior to this date, the earlier version of the law remains 
applicable in this case.  

Accordingly, the law states that new and material evidence is 
defined as evidence not previously submitted to agency 
decision-makers that bears directly and substantially upon 
the specific matter under consideration; which is neither 
cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to decide 
fairly the merits of the claim.  38 C.F.R. § 3.156(a) (2002).  
In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  There must be 
new and material evidence as to each and every aspect of the 
claim which was lacking at the time of the last final denial 
in order for there to be new and material evidence to reopen 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).]

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  The adjudicator must determine 
whether the evidence added to the record since the last final 
decision is new and material.  If new and material evidence 
is presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened and decided upon 
the merits.  Once it has been determined that a claimant has 
produced new and material evidence, the adjudicator must 
evaluate the merits of the claim in light of all the 
evidence, both new and old, after ensuring that the VA's 
statutory duty to assist the appellant in the development of 
his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 
2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person(s) making them.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  Meyer v. Brown, 9 Vet. App. 425, 429 
(1996).

Laypersons are capable of testifying as to symptoms, but not 
as to the proper diagnosis or date of onset or cause of a 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), 
the Court noted that lay persons are not competent to offer 
medical opinions and that such evidence does not provide a 
basis on which to reopen a claim for service connection.  In 
Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court 
noted "[l]ay assertions of medical causation, or in this 
case, of aggravation of a preexisting disease, cannot suffice 
to reopen a claim under 38 U.S.C. 5108."

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.

Combat veterans

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2002).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case- 
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

Determining whether evidence establishes that a veteran 
engaged in combat with the enemy requires evaluation of all 
pertinent evidence in each case, and assessment of the 
credibility, probative value, and relative weight of the 
evidence.  There is no statutory or regulatory limitation on 
the types of evidence that may be used in any case to support 
a finding that a veteran engaged in combat with the enemy.  
Accordingly, any evidence which is probative of that fact may 
be used by a veteran to support an assertion that the veteran 
engaged in combat with the enemy, and VA must consider any 
such evidence in connection with all other pertinent evidence 
of record.  Id.

Analysis

As discussed in detail above, before the Board can evaluate 
the merits of a previously denied claim, it must first 
determine whether a claimant has submitted new and material 
evidence with respect to that claim.  See Elkins, 12 Vet. 
App. at 218-19.  After reviewing the record, and for reasons 
expressed immediately below, the Board is of the opinion that 
the veteran has not submitted new and material evidence 
sufficient to reopen his claim of entitlement to service 
connection for a right knee disorder.  

Evidence of record in December 1999

The evidence before the Board in December 1999 includes the 
veteran's service medical records, post-service medical 
records and his own statements.

The veteran's service medical records showed no evidence of a 
right knee injury or disorder during service.  The veteran 
stated in his June 1998 hearing that he was treated for a 
knee condition in service, but the service medical records 
show only a complaint of left knee pain.  The separation 
physical examination in September 1952 indicated normal lower 
extremities.  

The veteran filed a claim for VA benefits for nerve, back and 
hernia disorders in 1957.  At that time, he did not report 
any problem with his right knee.  The first evidence of a 
right knee disorder occurred in an April 1978 report of Dr. 
M.O., over a quarter of a century after the veteran left 
military service, which showed x-ray evidence of early 
degenerative changes of the right knee.  A total right 
arthroplasty was performed in 1980.  A September 1985 VA 
examination included the veteran's account of chronic knee 
pain since childhood.

The record also contained the transcript of a June 1998 
hearing, and a statement from a fellow serviceman, stating 
that the veteran hurt his "knee" in service, but not 
indicating which knee.

Also of record in December 1999 was an August 1997 VA 
examination report which contained the veteran's account of 
having sprained both knees in service from jumping in and out 
of trucks.  The veteran stated that he continued to have 
episodes of pain and swelling requiring drainage after 
service and that he had cartilage removed in the 1960's.  The 
examiner diagnosed degenerative joint disease secondary to 
trauma incurred while on active duty in the U.S. Army. 

The December 1999 Board decision

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

At the time of the December 1999 Board decision, the evidence 
then of record established only that the veteran had a 
currently diagnosed disability, element (1).  There was no 
objective evidence of right knee injury or disease in 
service, and there was no medical opinion relating the 
current condition either to a substantiated incident of 
service or to his left knee disorder; elements (2) and (3) 
were accordingly not satisfied. 

With respect to element (2), in-service disease or injury, 
the Board acknowledged various statements of the veteran and 
others to the effect that he had injured his knees during 
service.  However, the Board in essence found more probative 
the essentially negative service medical records and the fact 
that the post service medical records contained no reference 
to right knee problems for decades after service.  

With respect to element (3), medical nexus, the evidence of 
record in December 1999 included of the August 1997 VA 
examination, which, as stated above, contained the veteran's 
account of having injured both knees in service.  As noted by 
the Board in December 1999, this account was not 
substantiated by the medical evidence of record.  The Board 
further found that the examiner's nexus opinion was based on 
the veteran's unsubstantiated account of his medical history, 
and was therefore of no probative value.  The Board cited 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) [generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described]; see also 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the Board is 
not bound to accept a physician's opinion when it is based 
exclusively on the recitations of a claimant].  

Evidence received since December 1999

The evidence submitted subsequent to December 1999 includes 
testimony from the veteran to the effect that he injured his 
right knee in service.  However, such testimony was already 
of record prior to the December 1999 decision, in the form of 
the August 1997 VA examination report and the June 1998 
hearing transcript.  Accordingly, such testimony is 
cumulative and redundant of evidence already of record and is 
not new and material.  See Reid v. Derwinski, 2 Vet. App. 
312, 315 (1992).

The medical evidence submitted after the December 1999 
decision similarly does not tend to establish a nexus between 
an in-service injury and the veteran's current disability.  
VA outpatient treatment reports show only the veteran's 
current and recent condition.  The Court has held that 
medical evidence which merely documents continued diagnosis 
and treatment of disease, without addressing the crucial 
matter of medical nexus, does not constitute new and material 
evidence.  
See Cornele v. Brown, 6 Vet. App. 59, 62 (1993).

In February 2003, the veteran underwent a VA examination.  
However, at that time, the examiner was asked to state 
whether it was at least as likely as not that the veteran's 
right knee injury resulted from favoring the service-
connected left knee.  As discussed in the Introduction above, 
that issue is not before the Board.  The February 2003 
examiner did not provide any additional evidence with respect 
to the incurrence of a right knee injury in service, or with 
respect to a relationship between the current disability and 
an incident of service.  While the examination report 
contains references to the veteran's alleged injury of his 
right knee in service, these appear to be merely recitations 
of the veteran's statements and not a medical finding, and as 
such the Board finds that it is not new and material 
evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
["a bare transcription of a lay history is not transformed 
into 'competent medical evidence' merely because the 
transcriber happens to be a medical professional"]; see also 
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).

Statements from the veteran, including his January 2003 
hearing testimony, cannot be considered new and material as 
to the matter of medical nexus.  Laypersons are capable of 
testifying as to symptoms, but not as to the proper diagnosis 
or date of onset or cause of a disability.  See Espiritu, 2 
Vet. App. at 494-5.  Indeed, in Moray, 5 Vet. App. 211, the 
Court noted that lay persons are not competent to offer 
medical opinions and that such evidence does not provide a 
basis on which to reopen a claim for service connection.  In 
Routen, 10 Vet. App. at 186, the Court noted "[l]ay 
assertions of medical causation . . . cannot suffice to 
reopen a claim under 38 U.S.C. 5108."  In addition, these 
statements are essentially reiterative of contentions that 
were of record prior to December 1999.  See Reid, 2 Vet. 
App.at 315.

In conclusion, for the reasons stated above, the Board finds 
that, with respect to the second and third Hickson elements, 
the evidence submitted subsequent to the December 1999 Board 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.  
Accordingly, new and material evidence has not been submitted 
and the claim of entitlement to service connection for a 
right knee disorder is not reopened.

Additional comment

As noted above in connection with its discussion of the VCAA, 
VA's duty to assist in cases such as this is circumscribed.  
In the absence of a reopened claim, there is no duty to 
assist, including no duty to obtain a nexus opinion with 
respect to the matter of direct service connection.

2.  Entitlement to service connection for laryngitis.

The veteran seeks service connection for chronic laryngitis.  
He essentially contends that he was exposed to dust in 
service, was treated for laryngitis in service and has 
suffered recurrent hoarseness and similarly symptoms since 
then.  

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, the 
Board finds that chronic laryngitis was not incurred as a 
result of the veteran's military service.

The veteran was diagnosed with chronic laryngitis in February 
2003.  Accordingly, the first Hickson element is conceded.  

With respect to Hickson element (2), in-service disease or 
injury, as an initial matter there is no indication from the 
veteran's service records that he participated in combat.  
His DD-214 shows that he served in Korea as a civilian 
equivalent of a records clerk.  He did not receive any 
decorations or medals reflective of combat participation.  
Further, the veteran stated in his January 2003 hearing that 
he was not involved in combat.  Accordingly the presumption 
afforded by 38 U.S.C.A. § 1154(b) is not applicable.

The veteran's service medical records show no diagnosis of 
laryngitis during service.  The veteran stated in his June 
1998 hearing that he was treated for laryngitis in service; 
however, the service medical records show only treatment for 
a cold with a cough and sore throat in September and October 
1951.  There is no diagnosis or notation of laryngitis, nor 
is there diagnosis of any chronic disorder of the throat.  
The separation examination in September 1952 shows normal 
findings for the mouth and throat.  No chronic disorder was 
shown or noted during service.

The veteran stated in his January 2003 hearing that 
separation he did not mention his laryngitis.  He stated that 
he was just interested in getting out of service.  The Board 
observes, however, that the veteran filed a claim for service 
connection in August 1957, five years after he left service.  
At that time, he complained of various conditions, including 
a nervous disorder, a back disorder and a hernia.  Notably, 
he did not complain of a throat disorder or laryngitis.  

Despite the veteran's contentions that he suffered throat 
symptoms throughout the post-service period, the first 
evidence of a throat disorder does not appear in the record 
until an August 1997 VA examination.  Accordingly, the 
evidence shows that laryngitis was neither diagnosed nor 
noted in service and the veteran was not diagnosed with 
laryngitis until 1997, 45 years after separation.  

The Board notes that a friend who served with the veteran in 
Korea submitted a letter in March 1998, in which he attested 
to the veteran's account of losing his voice for 30 days 
because of dust or an air-borne virus.  The Board finds that 
the veteran's friend is competent to testify as to such 
observable symptoms as the veteran losing his voice.  However 
to the extent that this testimony purports to established the 
presence of a chronic throat disorder during service, to 
establish a diagnosis of laryngitis at that time or to 
provide an opinion as to etiology, the Board notes that 
because the veteran's friend is not a medical professional, 
he is not competent to provide evidence on medical matters 
such as to diagnosis or etiology.  See Espiritu, 2 Vet. App. 
at 494-5; see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  

In short, for the reasons expressed immediately above, the 
Board concludes that the second Hickson element has not been 
satisfied.

With respect to the third Hickson element, medical nexus, 
there is of record no competent medical opinion which serves 
to link the veteran's currently diagnosed laryngitis and his 
military service.  On the contrary, an August 1997 VA 
examiner diagnosed gastroesophageal reflux disease (GERD) and 
pachydermis laryngitis. 
The VA examiner further found that the veteran's laryngitis 
was attributable to GERD.  Moreover, in a February 2003 VA 
examination, the examiner diagnosed chronic laryngitis, and 
stated that it was most likely caused by the veteran's GERD.  
The examiner further stated that it was certainly possible 
that the veteran may have had acute exacerbations of 
laryngitis in the service and subsequently, caused by 
exposure to dust or viral or bacterial upper respiratory 
infections; however, the current chronic laryngitis is most 
likely caused by GERD and laryngopharyngeal reflux of gastric 
contents onto the vocal cords.  The Board can identify no 
medical evidence which conflicts with these findings, which 
stand for the proposition that the veteran's laryngitis is 
related to non service-connected GERD, not his military 
service.  

The primary evidence in support of the veteran's claim comes 
from his own contentions.  However, as stated above, as a lay 
person without medical training the veteran is not competent 
to relate his current symptoms to a particular diagnosis or 
specific etiology.  See Espiritu, 2 Vet. App. at 494-5.  

The second and third Hickson elements are not satisfied.  
Accordingly, the Board finds that a preponderance of the 
evidence is against a showing that the veteran's laryngitis 
resulted from an incident of service.  The veteran's claim of 
entitlement to service connection for laryngitis is denied.


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a right knee 
disorder is not reopened.

Service connection for laryngitis is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

